Order, Supreme Court, New York County (Cassandra Mullen, J.), entered on or about August 2, 2011, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in denying defendant’s request for a downward departure (see People v Cintron, 12 NY3d 60, 70 [2009], cert denied 558 US 1011 [2009]; People v Mingo, 12 NY3d 563, 568 n 2 [2009]). The mitigating factors cited by defendant are outweighed by his serious criminal record.
Both the underlying sex crime and a prior sex crime involved eight-year-old victims, and defendant has twice been convicted of failing to register in connection with a prior sex offender adjudication. We do not consider defendant’s sex crimes to be exceedingly remote, particularly since he spent much of the intervening time in prison, and we do not find his age (early 40s) to be a significant mitigating factor under the circumstances. Concur—Andrias, J.E, Saxe, Freedman and Román, JJ.